DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 18-21 and 25-26 are cancelled.
Claims 1-17 and 22-24 are pending and are examined on the merits in this prosecution.

Objections / Informalities
Claim 2 is objected to because of the following informalities: the term “dihydroxybenzene” in the second line is misspelled. Appropriate correction is required.


CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION:  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Anticipation Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1-7, 9-13, 15-17, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (“Polydopamine-Assisted Osteoinductive Peptide Immobilization of Polymer Scaffolds for Enhanced Bone Regeneration by Human Adipose-Derived Stem Cells,” Biomacromolecules 2013, 14, 3202−3213).
Ko teaches that immobilization of osteoinductive molecules, including growth factors or peptides, on polymer scaffolds is critical for improving stem cell-mediated bone tissue engineering (Abstract). Ko also teaches the device is useful for the slow release of bioactive peptides (pg 3203, right column, “Determination of Peptide Immobilization Efficiency”; Figure 3A).
For claims 2 and 3, Ko teaches the surface comprises polydopamine, which contains a 1,2-dihydroxybenze moiety.
For claim 4, Ko teaches the functional polymer scaffolds comprise a coating of polydopamine (pDA) layered onto polymer scaffolds (Abstract).
For claim 5, Ko teaches the support phase is a poly(lactic-co-glycolic acid) (PLGA) film (pg 3203, left column, “Experimental Section”).
For claim 6, Ko teaches the immobilization of osteoinductive molecules on the polymer scaffold (Abstract).
For claim 7, Ko teaches collagen material (pg 3211, right column, first full paragraph). The term “freeze-dried collagen sponge material” is considered a product by process limitation. As set forth in MPEP 2113(I), “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
For claims 9, 12, and 15, Ko teaches polydopamine, a polymer comprising a dihydroxybenzene moiety, is formed via in situ polymerization (pg 3203, left column, “pDA Coating”). Furthermore, polydopamine is known in the art as a bioadhesive.
Claim 10 is in the form of an intended use claim. Since the limitation “the biomedical material is material for bone/endodontic fitting and/or sealing” does not result in a structural difference in the composition of claim 1, the limitation merely describes a function of the composition claimed in claim 1. See MPEP 2111.02(II).
For claims 11 and 17, Ko teaches polydopamine coating of the matrix is performed in an aqueous solution and the liquid is maintained in the scaffold (pg 3203, left column, “pDA Coating”) and describes the PLGA scaffolds as a solid with a diameter of 4 mm (pg 3204, right column, first full paragraph), reading on a powder.
For claim 13, Ko teaches the presence of calcium mineralization in the form of an osteogenic medium (Abstract), reading on calcium phosphate, the form of calcium found in bone.
Claim 16 is in the form of an intended use claim. Since the limitation “the biomedical material is a … construct for single or multi-tissue regeneration or healing” does not result in a structural difference in the composition of claim 1, the limitation merely describes a function of the composition claimed in claim 1.
 For claim 22, Ko teaches the polymer scaffolds are useful for enhanced bone regeneration (Title).
For claim 24, Ko teaches the matrix phase comprises the polymer PLGA (Abstract).

2) Claims 1-4, 9, 10, 16, 17, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (CN106377797A; for the purpose of English translation, the US equivalent, US 2019/0062462 A1 is cited below).
Shi teaches a scaffold comprising polydopamine polymerized onto the surface of a substrate (Abstract). 
For claims 2 and 3, Shi teaches the surface comprises polydopamine, which contains a 1,2-dihydroxybenze moiety (Abstract).
For claim 4, Shi teaches the functional polymer scaffolds comprise a coating of polydopamine (pDA) layered onto polymer scaffolds (Abstract).
For claim 9, Shi teaches polymerization of dopamine (pg1, [0006]).
For claims 10 and 16, Shi teaches bone repair (pg 2, [0010]).
For claim 17, Shi teaches a two phase system (Abstract).
For claim 22, Shi teaches a microscaffold for tissue regeneration (pg 1, [0005]).
For claim 23, Shi teaches the polydopamine coated particles have a particle size of 150-560 nm, within the range typically considered “microparticles” (pg 7, claim 18).
	
Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 1) Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (cited above), in view of Cottone (WO 2008/051881 A2).
The teachings of Ko are discussed above.
Ko does not teach a third phase which acts as a barrier layer as recited in claim 8 or a spongy form of collagen as a third phase as recited in claim 14.
Cottone teaches the missing elements of Ko.
Cottone teaches a medical device with a coating for capturing progenitor endothelial cells in vivo and delivering a therapeutic agent at the site of implantation.
For claim 8, Cottone teaches a medical device comprising a coating and a matrix layer that also comprises a biodegradable barrier layer. The barrier layer can comprise polycaprolactone (pg 18, [00070]). Cottone teaches the barrier layer may be useful for the controlled release of bioactive agents ([00070]); it is noted that an embodiment of the instant invention discloses a means of release of bioactive agents (instant specification, pg 19, [0076]).
For claim 14, Cottone teaches the matrix may contain collagen as a controlled release matrix that is natural, biocompatible, biodegradable, and bioabsorbable  (pg 15, [00061]). Regarding the terms “sponge” and “spongy,” since Cottone teaches the collagen as a matrix ingredient useful for controlled release of active agents, one of ordinary skill would have the ability to determine the most suitable form of collagen given the guidance provided by Cottone.
For claim 8, the person of ordinary skill would have had a reasonable expectation of success in selecting the polycaprolactone barrier layer taught by Cottone for use in the device of Ko because Ko teaches the slow release of a bioactive peptide and Cottone teaches the presence of a barrier phase will add further control to the release of active agent. The skilled artisan would have been motivated to select Cottone's barrier layer because the references both teach controlled release and, as set forth in MPEP 2144.07, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." 
For claim 14, the person of ordinary skill would have had a reasonable expectation of success in selecting collagen taught by Cottone for use in the device of Ko because Ko teaches the device comprises biodegradable ingredients, including the matrix (pg 3203, left column, second full paragraph), and Cottone teaches collagen as an ingredient in a controlled release matrix that collagen is natural, biocompatible, and biodegradable matrix ingredient.

2) Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (cited above), in view of Shi (cited above).
The teachings of Ko are discussed above.
Ko does not teach a microparticles in the matrix phase.
Shi teaches the missing elements of Ko.
Shi teaches a scaffold comprising polydopamine polymerized onto the surface of a substrate has a particle size of 150-560 nm (claim 18). Shi teaches this particle size is effective in tissue repair and regeneration (pg 1, [0005]). 
The person of ordinary skill would have had a reasonable expectation of success in selecting a Shi's 150-560 nm range, which is within the claimed microparticle range (0.1 micron to 100 micron), because both Ko and Shi teach methods of bone regeneration and repair and Shi teaches that particles of particle size within the claimed range are effective in tissue repair and regeneration.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612